Exhibit 10.3

LOGO [g79210g96x53.jpg]

Susquehanna Bancshares, Inc.

26 North Cedar Street

Lititz, PA 17543-7000

Tel 717.626.4721

Fax 717.626.1874

[Date]

Addressee’s Name

Company or Office

Number and Street

City, State, and Postal Code

Dear [SEO Name],

Susquehanna Bancshares, Inc. (the “Company”) is entering into a Securities
Purchase Agreement (the “Purchase Agreement”), with the United States Department
of Treasury (“Treasury”) that provides for the Company’s participation in the
Treasury’s TARP Capital Purchase Program (the “CPP”). Pursuant to the Purchase
Agreement, the Company shall issue and sell, and the Treasury will purchase,
shares of preferred stock and warrants of the Company.

As a condition to the Company’s participation in the CPP and as a requirement of
the Treasury’s investment pursuant to the CPP and contemplated by the Purchase
Agreement, the Company is required to adopt the Treasury’s standards for
executive compensation and corporate governance for its senior executive
officers as set forth in Section 111(b) of the Emergency Economic Stabilization
Act of 2008 (“EESA”). To comply with these requirements, and in consideration of
the benefits that you will receive as a result of the Company’s participation in
the CPP, and notwithstanding any other agreement or right set forth in any
Benefit Plan (defined below) you agree as follows:

A. Prohibit Golden Parachute Payments. The Company is prohibited from making and
shall not make any golden parachute payment to you during the “CPP Period.” The
“CPP Period” is any period during which (i) you are a senior executive officer
and (ii) Treasury holds an equity or debt position in the Company pursuant to
the Purchase Agreement.

B. Bonus and Incentive Compensation Clawback. Any bonus and incentive
compensation paid to you during the CPP Period is subject to recovery or
“clawback” by the Company if the payments were based on statements of earnings,
gains, or other criteria that are later proven to be materially inaccurate.

C. Compensation Review. The Company shall promptly review, and in no event more
than 90 days after Treasury’s investment, shall place limits on executive
compensation to exclude incentives for unnecessary and excessive risks that
threaten the value of the Company during the CPP Period. Thereafter, the Company
shall conduct similar annual reviews. To the extent any such review requires
revisions to any Benefit Plan with respect to you, you acknowledge and agree
that the Company shall be permitted to make such changes as it deems necessary
or appropriate to comply with the requirements of the CPP.

 

1



--------------------------------------------------------------------------------

D. Waiver. You agree to execute a waiver (the “Waiver”), substantially in the
form attached hereto as Exhibit A, waiving any claims against the Treasury or
the Company for any changes to your compensation or benefits as required to
comply with regulations issued under the CPP and acknowledging that the
regulation may require modification of your Benefit Plans during the CPP Period.
The Waiver shall only be executed in the event you become a senior executive
officer, as determined by the Company in its sole discretion.

E. Amendment. You hereby acknowledge and agree that each of the Company’s
compensation, bonus, incentive and other benefit plans, arrangements and
agreements (including golden parachute, severance and employment agreements)
(collectively, “Benefit Plans”) with respect to you is hereby deemed amended to
the extent necessary to comply with the requirements of the CPP and as set forth
above. In no event shall any amendments to the Benefit Plans pursuant to this
letter trigger an adverse change in circumstances or such other adverse change
as set forth in the Benefit Plans.

F. Definitions and Interpretation. This letter shall be interpreted as follows:

 

  •  

“Senior executive officer” means the Company’s “senior executive officers” as
defined in subsection 111(b)(3) of EESA, and interpreted in a manner consistent
with, 31 C.F.R. § 30.2.

 

  •  

“Golden parachute payment” is used with the same meaning as in
Section 111(b)(2)(C) of EESA.

 

  •  

The term “CPP Period” shall be limited by, and interpreted in a manner
consistent with, 31 C.F.R. § 30.11.

 

  •  

This letter is intended to, and will be interpreted, administered and construed
to, comply with Section 111 of EESA (and, to the maximum extent consistent with
the preceding, to permit operation of the Benefit Plans in accordance with their
terms before giving effect to this letter).

G. Miscellaneous. This letter may be executed in two or more counterparts, each
of which will be deemed to be an original. A signature transmitted by facsimile
will be deemed an original signature. If the Company does not participate or
ceases at any time to participate in the CPP, this letter shall be of no further
force and effect.

 

Sincerely, SUSQUEHANNA BANCSHARES, INC. By:     Name:   William J. Reuter Title:
  Chairman and Chief Executive Officer

 

AGREED TO AND ACCEPTED THIS          DAY OF NOVEMBER, 2008    [SEO Name]

 

2



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF WAIVER

In consideration for the benefits I will receive as a result of my employer’s
participation in the United States Department of the Treasury’s TARP Capital
Purchase Program, I hereby voluntarily waive any claim against the United States
or my employer for any changes to my compensation or benefits that are required
to comply with the regulation issued by the Department of the Treasury as
published in the Federal Register on October 20, 2008.

I acknowledge that this regulation may require modification of the compensation,
bonus, incentive and other benefit plans, arrangements, policies and agreements
(including so-called “golden parachute” agreements) that I have with my employer
or in which I participate as they relate to the period the United States holds
any equity or debt securities of my employer acquired through the TARP Capital
Purchase Program.

This waiver includes all claims I may have under the laws of the United States
or any state related to the requirements imposed by the aforementioned
regulation, including without limitation a claim for any compensation or other
payments I would otherwise receive, any challenge to the process by which this
regulation was adopted and any tort or constitutional claim about the effect of
these regulations on my employment relationship.

 

3



--------------------------------------------------------------------------------

The form of the letter agreement included in this Exhibit was executed by each
of the following senior executive officers:

William J. Reuter

Eddie L. Dunklebarger

Drew K. Hostetter

Bernard A. Francis, Jr.

Michael M. Quick

 

4